EXECUTION COPY CREDIT AGREEMENT Dated as of June 9, 2008 among PLY GEM HOLDINGS, INC., PLY GEM INDUSTRIES, INC., as the Specified U.S. Borrower, CWD WINDOWS AND DOORS, INC., as the Canadian Borrower, The Other Borrowers Named Herein, CREDIT SUISSE, as Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer, GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent, CREDIT SUISSE, TORONTO BRANCH as Canadian Swing Line Lender and Canadian L/C Issuer, The Other Lenders Party Hereto, CREDIT SUISSE SECURITIES (USA) LLC, as Sole Lead Arranger and Sole Bookrunner and GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent and UBS Loan Finance LLC, as Documentation Agent -1- TABLE OF CONTENTS Page ARTICLE I Definitions and Accounting Terms SECTION 1.01. Defined Terms 6 SECTION 1.02. Other Interpretive Provisions 63 SECTION 1.03. Accounting Terms 64 SECTION 1.04. Rounding 65 SECTION 1.05. Times of Day 65 SECTION 1.06. Letter of Credit Amounts 65 SECTION 1.07. Currency Equivalents Generally 65 ARTICLE II The Commitments and Credit Extensions SECTION 2.01. The Loans 66 SECTION 2.02. Borrowings, Conversions and Continuations of Loans 73 SECTION 2.03. Letters of CreditProcedures for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit 75 SECTION 2.04. Swing Line Loans. 82 SECTION 2.05. Prepayments 89 SECTION 2.06. Termination or Reduction of Commitments 91 SECTION 2.07. Repayment of Loans 92 SECTION 2.08. Interest 92 SECTION 2.09. Fees 93 SECTION 2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 94 SECTION 2.11. Evidence of Debt 95 SECTION 2.12. Payments Generally; Administrative Agent’s Clawback 95 SECTION 2.13. Sharing of Payments by Lenders 98 SECTION 2.14. Nature of Obligations 99 SECTION 2.15. Borrower Agent 100 SECTION 2.16. Incremental Revolving Credit Commitments 101 ARTICLE III Taxes, Yield Protection and Illegality SECTION 3.01. Taxes 102 SECTION 3.02. Illegality 106 SECTION 3.03. Inability to Determine Rates 106 SECTION 3.04. Increased Costs; Reserves on Eurodollar Rate Loans 107 SECTION 3.05. Compensation for Losses 108 SECTION 3.06. Mitigation Obligations; Replacement of Lenders 109 SECTION 3.07. Survival 110 ARTICLE IV Conditions Precedent to Credit Extensions SECTION 4.01. Conditions of Initial Credit Extension 110 SECTION 4.02. Conditions to all Credit Extensions 116 ARTICLE V Representations and Warranties SECTION 5.01. Existence, Qualification and Power; Compliance with Laws 117 SECTION 5.02. Authorization; No Contravention 118 SECTION 5.03. Governmental Authorization; Other Consents 118 SECTION 5.04. Binding Effect 118 SECTION 5.05. Financial Statements; No Material Adverse Effect 118 SECTION 5.06. Litigation 119 SECTION 5.07. No Default 119 SECTION 5.08. Ownership of Property; Liens 120 SECTION 5.09. Environmental Compliance 120 SECTION 5.10. Insurance 121 SECTION 5.11. Taxes 121 SECTION 5.12. ERISA Compliance 121 SECTION 5.13. Subsidiaries; Equity Interests; Loan Parties 122 SECTION 5.14. Margin Regulations; Investment Company Act 123 SECTION 5.15. Disclosure 123 SECTION 5.16. Compliance with Laws 123 SECTION 5.17. Intellectual Property; Licenses, Etc 123 SECTION 5.18. Solvency 124 SECTION 5.19. Casualty, Etc 124 SECTION 5.20. Perfection, Etc 124 SECTION 5.21. Senior Debt 124 SECTION 5.22. Tax Shelter Regulations 124 SECTION 5.23. Anti-Terrorism Law 124 SECTION 5.24. Accounts 125 SECTION 5.25. Canadian Pension Plans 126 ARTICLE VI Affirmative Covenants SECTION 6.01. Financial Statements; Borrowing Base 127 SECTION 6.02. Certificates; Other Information 129 SECTION 6.03. Notices 131 SECTION 6.04. Payment of Obligations 131 SECTION 6.05. Preservation of Existence, Etc 132 SECTION 6.06. Maintenance of Properties 132 SECTION 6.07. Maintenance of Insurance 132 SECTION 6.08. Compliance with Laws 132 SECTION 6.09. Books and Records 132 SECTION 6.10. Inspections; Appraisals 133 SECTION 6.11. Use of Proceeds 133 SECTION 6.12. Covenant to Guarantee Obligations and Give Security 133 SECTION 6.13. Compliance with Environmental Laws 137 SECTION 6.14. Further Assurances 138 SECTION 6.15. Compliance with Terms of Leaseholds 138 SECTION 6.16. Designation as Senior Debt 138 SECTION 6.17. Collateral Administration 138 SECTION 6.18. Maintenance of Cash Management System 140 SECTION 6.19. Collateral Audit 141 SECTION 6.20. Post-Closing Matters 141 ARTICLE VII Negative Covenants SECTION 7.01. Liens 141 SECTION 7.02. Investments 144 SECTION 7.03. Indebtedness 147 SECTION 7.04. Fundamental Changes 150 SECTION 7.05. Dispositions 151 SECTION 7.06. Restricted Payments 152 SECTION 7.07. Change in Nature of Business 154 SECTION 7.08. Transactions with Affiliates 154 SECTION 7.09. Burdensome Agreements 155 SECTION 7.10. Use of Proceeds 155 SECTION 7.11. Consolidated Fixed Charge Coverage Ratio 156 SECTION 7.12. Amendments of Material Documents 156 SECTION 7.13. Accounting Changes 156 SECTION 7.14. Prepayments, Etc. of Indebtedness 156 SECTION 7.15. Equity Interests of the Specified U.S. Borrower and Subsidiaries 156 SECTION 7.16. Designation of Senior Debt 157 ARTICLE VIII Events of Default and Remedies SECTION 8.01. Events of Default 157 SECTION 8.02. Remedies upon Event of Default 160 SECTION 8.03. Application of Funds 161 SECTION 8.04. Collection Allocation Mechanism 163 -2- ARTICLE IX The Agents SECTION 9.01. Appointment and Authority 164 SECTION 9.02. Rights as a Lender 165 SECTION 9.03. Exculpatory Provisions 165 SECTION 9.04. Reliance by Administrative Agent 166 SECTION 9.05. Delegation of Duties 166 SECTION 9.06. Resignation of Administrative Agent 167 SECTION 9.07. Non-Reliance onAdministrative Agent and Other Lenders 168 SECTION 9.08. No Other Duties, Etc 168 SECTION 9.09. Administrative Agent May File Proofs of Claim 168 SECTION 9.10. Collateral and Guaranty Matters 169 SECTION 9.11. Secured Cash Management Agreements and Secured Hedge Agreements 169 ARTICLE X Miscellaneous SECTION 10.01. Amendments, Etc 170 SECTION 10.02. Notices; Effectiveness; Electronic Communications 173 SECTION 10.03. No Waiver; Cumulative Remedies 175 SECTION 10.04. Expenses; Indemnity; Damage Waiver 176 SECTION 10.05. Payments Set Aside 178 SECTION 10.06. Successors and Assigns 178 SECTION 10.07. Treatment of Certain Information; Confidentiality 182 SECTION 10.08. Right of Setoff 183 SECTION 10.09. Interest Rate Limitation 184 SECTION 10.10. Counterparts; Integration; Effectiveness 185 SECTION 10.11. Survival of Representations and Warranties 185 SECTION 10.12. Severability 185 SECTION 10.13. Replacement of Lenders 185 SECTION 10.14. Governing Law; Jurisdiction; Etc 186 SECTION 10.15. Waiver of Jury Trial 187 SECTION 10.16. No Advisory or Fiduciary Responsibility 187 SECTION 10.17. Electronic Execution of Assignments and Certain Other Documents 188 SECTION 10.18. USA Patriot Act Notice 188 SECTION 10.19. Judgment Currency 188 SECTION 10.20. Language 189 SECTION 10.21. Intercreditor Agreement 189 -3- SCHEDULES Schedule 1.01 Existing Letters of Credit Schedule 1.01(a) Sale-Leaseback Properties Schedule 2.01 Commitments and Applicable Percentages Schedule 4.01(a)(vi) Mortgaged Properties Schedule 5.05 Supplement to Interim Financial Statements Schedule 5.06 Litigation Schedule 5.08(b) Owned Real Property Schedule 5.08(c) Leased Real Property Schedule 5.09 Environmental Matters Schedule 5.13 Subsidiaries and Other Equity Investments; Loan Parties Schedule 6.12 Guarantors Schedule 6.20 Post-Closing Matters Schedule 7.01 Existing Liens Schedule 7.02 Existing Investments Schedule 7.03(e) Existing Indebtedness Schedule 7.05 Dispositions Schedule 7.08 Transactions with Affiliates Schedule 10.02 Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Exhibit A Form of Committed Loan Notice Exhibit B Form of Swing Line Loan Notice Exhibit C-1 Form of U.S. Revolving Credit Note Exhibit C-2 Form of Canadian Revolving Credit Note Exhibit D Form of Compliance Certificate Exhibit E-1 Form of Assignment and Assumption Exhibit E-2 Form of Administrative Questionnaire Exhibit F Form of U.S. Guaranty Exhibit G-1 Form of U.S. Security Agreement Exhibit G-2 Form of Canadian Security Agreement Exhibit H Form of Mortgage Exhibit I Form of Intercompany Note Exhibit J-1 Form of Opinion - U.S. Counsel to Loan Parties Exhibit J-2 Form of Opinion -Counsel to Canadian Loan Parties Exhibit J-3 Form of Opinion - Local Counsel to U.S. Loan Parties Exhibit K Form of Borrowing Base Certificate Exhibit L Form of Perfection Certificate -4- This CREDIT AGREEMENT (“Agreement”) is entered into as of June9, 2008, among PLY GEM HOLDINGS, INC., a Delaware corporation (“Holdings”), PLYGEM INDUSTRIES, INC., a Delaware corporation (the “Specified U.S.
